DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Toker (US 7,204,391).
	Regarding Claim 11, Toker discloses a dispensing device for dispensing a cosmetic, toiletry, perfume or care product formed as balls, said dispensing device comprising: a main body (T) forming a reservoir, said main body having an elongate shape and comprising a first end comprising a closed bottom (12) and an open second end (6), said open second end being an end opposite said first end (fig.2); a central shaft (2) extending longitudinally within the main body (T); a helicoidal ramp (10) comprising a track winding around the central shaft (2):, said central shaft (2) being configured to rotate 
	Regarding Claim 12, Toker discloses wherein the helicoidal ramp (10) is mounted to be rotationally fixed in relation to the main body (T).
Regarding Claim 13, Toker discloses an indexing mechanism (tube 1 enables the dispenser to work to offer dispensed articles to the user without requiring unnecessary rotation; C5:L5-20) configured such that an actuation of the actuator (5) drives the rotation of the central shaft (2) in relation to the helicoidal ramp (10) through a predefined angle.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.





Claims 13,20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toker (US 7,204,391).
Regarding Claim 13, Toker discloses an indexing mechanism (although Toker does not explicitly disclose an indexing mechanism, Toker’s dispenser would inherently consist of an indexing mechanism since the actuation of the actuator causes the helicoidal ramp to rotate a predefined angle, and the ramp does not over-rotate, thus the indexing prevents the over-rotation) configured such that an actuation of the actuator (5) drives the rotation of the central shaft (2) in relation to the helicoidal ramp (10) through a predefined angle.
Regarding Claim 20, Toker discloses an assembly comprising: a dispensing device according to claim 11; and balls of a cosmetic, toiletry, perfume or care product (Toker’s dispenser is fully capable of storing and dispensing balls, such balls are shaped just like pills), stored on the track of the helicoidal ramp (10); wherein each of a pitch (fig.5) of said helicoidal ramp (10).
Although Toker does not explicitly disclose a width of the track of the helicoidal ramp (10) being greater than a diameter of one of the balls but less than twice said diameter, such that said balls come into position behind each other on said track of the helicoidal ramp (10), it would have been an obvious matter of design choice to implement such a configuration needed to accommodate such sized balls, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,727,180.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651